NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 27 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

EUGENE CARLTON BROWN,                           No. 20-15376

                Plaintiff-Appellant,            D.C. No. 1:19-cv-00240-LJO-BAM

 v.
                                                MEMORANDUM*
S. WINN-REED, Mailroom Manager at
Sierra Conservation Center; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Eastern District of California
                   Lawrence J. O’Neill, District Judge, Presiding

                           Submitted January 20, 2021**

Before:      McKEOWN, CALLAHAN, and BRESS, Circuit Judges.

      California state prisoner Eugene Carlton Brown appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging First and

Fourteenth Amendment violations in connection with the rejection and disposal of

his incoming mail. We have jurisdiction under 28 U.S.C. § 1291. We review de


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
novo a dismissal under 28 U.S.C. § 1915A. Wilhelm v. Rotman, 680 F.3d 1113,

1118 (9th Cir. 2012). We affirm.

      The district court properly dismissed Brown’s action because Brown failed

to allege facts sufficient to state a plausible claim. See Hebbe v. Pliler, 627 F.3d

338, 341-42 (9th Cir. 2010) (although pro se pleadings are liberally construed, a

plaintiff must allege facts sufficient to state a plausible claim); see also Turner v.

Safley, 482 U.S. 78, 89-91 (1987) (infringement of a prisoner’s rights is

permissible if carried out pursuant to a regulation that is reasonably related to a

legitimate governmental interest); Hudson v. Palmer, 468 U.S. 517, 533 (1984)

(“[A]n unauthorized intentional deprivation of property by a state employee does

not constitute a violation of the procedural requirements of the Due Process Clause

of the Fourteenth Amendment if a meaningful post deprivation remedy for the loss

is available.”); Ramirez v. Galaza, 334 F.3d 850, 860 (9th Cir. 2003) (“[I]nmates

lack a separate constitutional entitlement to a specific prison grievance

procedure[.]”).

      AFFIRMED.




                                           2                                     20-15376